                  Case 1:19-cv-11895-JMF Document 97 Filed 06/17/21 Page 1 of 2




Taimur Alamgir
Talamgir@kdvlaw.com




                                                          June 16, 2021

      VIA ECF
      Honorable Jesse M. Furman, U.S.D.J.
      United States District Court
      40 Foley Square
      New York, NY 10007

                       Re:      Guangfu Chen, et al. v. Hiuyin Lam and Qixia Kuang
                                S.D.N.Y. Case No. 21-CV-4757 (JMF)

      Your Honor:

                This office was recently retained to represent Defendant Qixia Kuang in the captioned
      matter.

              This letter is respectfully submitted to request an extension of time for Defendant Kuang
      to respond to Your Honor’s Order dated June 1, 2021 (ECF # 7), which directs that, no later than
      June 22, 2021: (1) any party objecting to consolidation of this case with Chen, et al v. Matsu Fusion
      Restaurant, Inc., S.D.N.Y. Case No. 19-CV-11895 (JMF) file a letter explaining such objection
      and (2) the parties submit a joint letter proposing next steps in both this case and Case No. 19-CV-
      11895. We respectfully request that Your Honor extend Defendant Kuang’s time to comply with
      the aforesaid directives until July 12, 2021.

             This is the first request to extend the aforementioned deadline, The proposed time
      extension is necessary to allow the undersigned sufficient time to investigate, so that I may
      properly advise Defendant Kuang on how best to respond to Your Honor’s Order.

             As noted, our firm was just retained to represent Defendant Kuang, who Plaintiffs named
      as a party Defendant by way of an amended pleading filed less than a week ago.1 Based on my
      preliminary review, it appears Plaintiffs’ allegations in the Amended Complaint pertaining to
      Defendant Kuang are legally deficient as well as provably inaccurate, and that there is in fact no
      legitimate basis for naming Defendant Kuang as a party Defendant. Accordingly, I require the

      1
       The original Complaint filed in this action named “Jessica Doe” as a Defendant. See ECF #1. An subsequent amended
      Complaint filed on June 10, 2021 substituted Defendant Kuang’s name in place of “Jessica Doe”, see ECF # 11 (even
      though documents attached to the Amended Complaint continue to name “Jessica Doe”, see ECF 11-1).
            Case 1:19-cv-11895-JMF Document 97 Filed 06/17/21 Page 2 of 2
Page 2


extension sought herein to fully investigate the facts relevant to such allegations, and to review
relevant authority as well as the extensive prior proceedings in Case No. 19-CV-11895, before I
can properly advise Defendant Kuang on whether to consent to consolidation, or how to proceed
in the two cases (significantly, this may include, inter alia, potential dispositive and/or other
motion practice that could impact consolidation).

        Prior to filing this request, I repeatedly reached out to opposing counsel Mr. Troy and Mr.
Schweitzer by email to seek their consent for this extension.2 I advised opposing counsel that I had
just been retained to represent Defendant Kuang and needed additional time to conduct a proper
investigation. Ex. A. However, Mr. Schweitzer refused consent, responding to me by email today
as follows:

                  This is the 2nd case of the same matter to add individuals.
                  We would like to consolidate.
                  We do not think anyone needs an extension. Ex. A.

       I am unable to comprehend this response and respectfully submit that opposing counsel
have not provided a valid reason for refusing consent under these circumstances.

        For the foregoing reasons, I respectfully request that an extension of time for Defendant
Kuang to respond to the June 1, 2021 Order, until July 12, 2021 be granted. Alternatively, I
respectfully request a conference with Your Honor to address this application.

                                                       Respectfully submitted,
                                                       KAUFMAN DOLOWICH & VOLUCK, LLP




                                                       Taimur Alamgir

cc:       All counsel (via ECF)

    The Application is GRANTED. Any party wishing to object to the consolidation of the two cases (19-
    CV-11895 and 21-CV-4757) must do so no later than July 12, 2021 in accordance with the Court's Order
    at ECF No. 96 (19-CV-11895). The deadline for the parties in both cases to file joint letters proposing next
    steps, as discussed at ECF No. (19-CV-11895), is also extended until the same day. The Clerk of Court is
    directed to terminate ECF No. 15 (21-CV-4757), and docket this Order on the dockets of both 19-
    CV-11895 and 21-CV-4757. SO ORDERED.




                                                                                                                       June 17, 2021
2
  I also called opposing counsel’s office today in an effort to confer over the phone, but was rebuffed by an office
staff member who declined to connect me with an attorney, instead directing me to communicate with opposing
counsel by email.
